Citation Nr: 0801525	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for osteoarthritis of 
all major joints. 

5.  Entitlement to service connection for Raynaud's Syndrome 
of both hands.  

6.  Entitlement to service connection for a left shoulder 
disability.  

7.  Entitlement to service connection for a pinched ulnar 
nerve of the right elbow.  

8.  Entitlement to service connection for a left toe 
disability. 

9.  Entitlement to service connection for a right wrist 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to July 1992 
and from February 2003 to May 2004; in between, he served in 
the Army National Guard.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Service treatment records

As noted in the Introduction, the veteran served on active 
duty from May 1992 to July 1992 and from February 2003 to May 
2004; however, the service treatment records associated with 
the claims file are dated from December 1995 to May 2004.  
The RO should inquire as to whether there are any service 
treatment records available for the period prior to December 
1995, in particular the veteran's active service in 1992.  

VA examination 

The April 2004 VA general medical examination indicates that 
an audiologic evaluation was conducted; however, the result 
of such testing is not of record.  

A review of the 2004 VA examination reflects current findings 
for right ear hearing loss, GERD and a low back disability.  
The RO denied the claims on the basis that the conditions 
existed prior to the veteran's military service and were not 
aggravated therein.  The representative contends that the VA 
examiner did not provide an opinion as to whether the 
conditions were related to the veteran's military service.  
See July 2007 Appellant's Brief.  

VCAA

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that the statute and regulation require that the 
claimant be given the required information prior to the VA's 
decision on the claim and in a form that enables the claimant 
to understand the process, the information that is needed, 
and who will be responsible for obtaining that information.  
The record shows that the veteran was provided VCAA notice 
regarding the service connection claims on appeal in January 
2006, after the initial adjudication of his claims in the 
July 2004 rating decision.  The claims have not been 
readjudicated since providing fully content-complying VCAA 
notice - as required by the Court's holding in Mayfield.  Id. 
at 1334.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Contact the National Personnel 
Records Center or any other appropriate 
location and attempt to secure any 
service treatment records for the 
veteran dated prior to December 1995, 
in particular for his period of active 
duty from May 1992 to July 1992.  If 
such records do not exist, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with 
the claims folder.  Also request 
verification of periods of active duty 
for training (ACDUTRA) and/or inactive 
duty training (INACDUTRA) for the 
veteran's years of National Guard 
service.  

2.  Schedule the veteran for VA 
audiological, gastrointestinal and 
orthopedic examinations to determine 
the etiology of the claimed right ear 
hearing loss, GERD and low back 
disability.  All indicated tests, 
studies and x-rays should be performed 
and all findings reported in detail.  
After reviewing the records contained 
in the claims file, the examiners are 
requested to render opinions as to the 
following:

a) Does the veteran have right ear 
hearing loss, GERD and a low back 
disability, and if so, are such 
disabilities related to his periods of 
active service?

b) The examiners are asked to determine 
whether the veteran had any pre-
existing right ear hearing loss, GERD 
and low back disability upon entry into 
active service in May 1992 or February 
2003, and if so, were any pre-existing 
disabilities aggravated beyond the 
natural progression of the disease, as 
defined under 38 C.F.R. § 3.306 and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The complete rationale for all opinions 
should be provided.  

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



